Citation Nr: 1704035	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, left knee.

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.

REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to April 1991, from July 1992 to May 1993, and from May 1995 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for left and right knee patellofemoral syndrome and assigned initial ratings of 10 percent for each knee.  The Veteran timely appealed the initial ratings assigned.

The Board remanded all matters listed above in August 2015 for further development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected right knee disability may have worsened since his last VA examination in October 2015. In a statement submitted in January 2017,  the Veteran indicated that he was scheduled for another right knee replacement surgery later that month.  The records of that surgery were added to the Veterans Benefits Management System (VBMS) file but have not been reviewed by the AOJ.

In addition, the October 2015 bilateral knee examination is inadequate based on the subsequently decided Correia v. McDonald, 28 Vet. App. 158 (2016), because the right and left knees were not tested for pain on both active and passive motion, and in weight bearing and nonweight bearing, if applicable, pursuant to 38 C.F.R. § 4.59 (2016) as interpreted in Correia.

Given the evidence of potential worsening of the Veteran's bilateral knee condition, and the fact that the October 2015 examination is inadequate based on Correia, the Board finds that new examinations should be conducted upon remand to assess the current severity of the Veteran's service-connected right and left knee disabilities.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to the remaining claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file. All attempts to secure this evidence must be documented in the claims file.

2.  After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected right and left knee disabilities, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of the right and left knees motion (in degrees) on both active motion and passive motion and in weight bearing and nonweight  bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right and left knee disabilities.

3.  Thereafter, readjudicate the claim remaining on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




